Citation Nr: 1741017	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbosacral strain with sciatic compression of the left leg and disc bulge at L4-L5 prior to March 10, 2012. 

2.  Entitlement to an evaluation in excess of 20 percent for a lumbosacral strain with sciatic compression of the left leg and disc bulge at L4-L5 on or after March 10, 2012. 

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.  

4.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1984 and from February 2004 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.  

In the August 2011 rating decision, the RO continued a 10 percent evaluation for the Veteran's service-connected lumbosacral strain with sciatic compression of the left leg and disc bulge at L4-L5.  Thereafter, in a July 2012 rating decision and statement of the case, the RO determined that there was clear and unmistakable error (CUE) in the August 2011 rating decision.  The RO assigned a 40 percent evaluation effective from January 12, 2011, and a 20 percent evaluation effective from March 10, 2012.  Nevertheless, the issue remained in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of that proceeding is associated with the record.  

In December 2014, the Board remanded the issues of entitlement to increased evaluations for the Veteran's service-connected lumbosacral spine disability for further development.  The Board also remanded claims for service connection for myositis of the right pectaralos major, shin splints, and gastroenteritis for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Pursuant to the Board's December 2014 remand directives, in July 2016, the RO issued a statement of the case addressing the issues of entitlement to service connection for myositis of the right pectaralos major and shin splints.  However, the Veteran did not submit a substantive appeal.  Therefore, those issues are no longer in appellate status, and no further consideration is necessary.    

In addition, in a July 2016 rating decision, the RO granted service connection for irritable bowel syndrome with gastroesophageal reflux disease (previously claimed as gastroenteritis).  The AOJ's grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, that matter is no longer on appeal, and no further consideration is necessary.

In an October 2016 rating decision, the RO granted service connection for left lower extremity radiculopathy and assigned a 10 percent evaluation effective from March 1, 2013.  The RO also granted service connection for right lower extremity radiculopathy and assigned a 10 percent evaluation effective from June 21, 2016.  
The Board notes that the RO accepted October 2016 correspondence from the Veteran as a notice of disagreement with the evaluation assigned for his left and right lower extremity radiculopathy.  Moreover, in a January 2017 supplemental statement of the case, the RO considered the issues of entitlement to increased evaluations for left and right lower extremity radiculopathy as part and parcel of the Veteran's claim for increased evaluations for his service-connected lumbosacral spine disability.  Therefore, those issues are on appeal.

The Board also notes that the Veteran recently filed a July 2017 notice of disagreement (NOD) regarding the denial of service connection for a gastric ulcer, hemorrhoids, and poor sphincter control.  However, it appears that the RO is actively processing those appeals.  Accordingly, the Board will not remand the issues for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue a statement of the case).

The Board further notes that additional VA medical records were associated with the claims file since the January 2017 supplemental statement of the case.  However, in August 2017, the Veteran's representative submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).    

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the issues of entitlement to increased evaluations for the service-connected lumbar spine disability, the Veteran was afforded a VA examination in June 2016.  However, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The June 2016 VA examination did not include range of motion testing on passive motion and in non-weight bearing positions.  Therefore, a remand is required to obtain an additional VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The examiner will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

In addition, the Veteran has contended that he has bowel incontinence that is due to his "lumbar spine issues."  See October 2016 statement in support of claim; see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The VA examiner will have the opportunity to address whether the Veteran may have any associated neurological abnormalities with his service-connected lumbar spine disability, such as bowel impairment.  Such findings may also have an impact on the issues of entitlement to increased evaluations for right and left lower extremity radiculopathy.

Moreover, the Board notes that the Veteran's VA medical records indicated that private treatment records were uploaded to the VISTA imaging system.  See, e.g., June 2015 VA medical record. See also July 2017 statement from Veteran.  However, the Board does not have access to that system.  Thus, on remand, the AOJ associated any outstanding private medical records with the claims file.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbosacral spine disability and lower extremity radiculopathy that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should associate with the claims file any relevant private medical records that are located in the Vista Imaging System.

The AOJ should further obtain any outstanding VA medical records, to include any records dated since July 2017.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected lumbosacral spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees for the Veteran's thoracolumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The examiner should also indicate whether there is any form of ankylosis.  In addition, he or she should state the total duration of incapacitating episodes during the past 12 months and identify all associated neurologic abnormalities, including whether the Veteran has any bowel or bladder impairment resulting from his service-connected lumbar spine disability.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should indicate whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  See, e.g., February 2011, March 2012, August 2015, and June 2016 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




